                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
                                    )
v.                                  )          No. 1:17-10052-STA
                                    )
KAYLEN SHOMARI SMITH,               )
                                    )
            Defendant.              )
______________________________________________________________________________

        ORDER DENYING DEFENDANT=S REQUESTS FOR JAIL CREDITS
______________________________________________________________________________

       Defendant in this matter has filed four separate pleadings with the Court, all of which appear

to relate to the Bureau of Prison’s calculations of jail credits: DE #78, filed 11/05/18; DE #79, filed

11/28/18; DE #80, filed 01/28/19, and DE #81, filed 01/28/19. Defendant requests clarification of

the amended judgment in his case, stating that the Bureau of Prisons in effect has failed to calculate

the correct time for the service of the defendant’s jail sentence, and has failed to give him the

appropriate jail credits. The Court will construe Defendant=s four pleadings as Motions for Jail

Credits. For cause, Defendant states that on October 2, 2018, the Court entered an amended

judgment sentencing Defendant to “30 months custody of BOP; to be served concurrently with

Defendant’s violations of probation in Madison County Circuit Court case number 16-522 and

Madison County General Sessions Court case number 2016-CR-2430.” Defendant alleges he was

“to (receive) full jail-credits from March 23, 2017 to December 10, 2017, thus correcting his current

release date of February 2, 2020 to an unspecified date in March 2019. Defendant believes the


                                                  1
“Court intended for the Bureau of Prisons to credit Smith Nine Months (9mo) that he was serving in

federal custody prior to being sentenced . . . “.     Defendant requests that the Court clarify its

judgment and grant Defendant credit for time served in custody.

       Defendant has not cited any rule of the Federal Rules of Criminal Procedure or any other

source of authority for the relief he seeks. The commencement and calculation of the term of

incarceration of a federal prisoner, including any award of credits, is controlled by 18 U.S.C. ' 3585,

which states as follows:

   (a) Commencement of sentence. A sentence to a term of imprisonment commences on the date
       the defendant is received in custody awaiting transportation to, or arrives voluntarily to
       commence service of sentence at, the official detention facility at which the sentence is to be
       served.

   (b) Credit for prior custody. A defendant shall be given credit toward the service of a term of
       imprisonment for any time he has spent in official detention prior to the date the sentence
       commences-

               (1) as a result of the offense for which the sentence was imposed; or(2) as a result of
               any other charge for which the defendant was arrested after the commission of the
               offense for which the sentence was imposed; that has not been credited against
               another sentence. 1

This Court cannot grant or compute sentence credits under 18 U.S.C. ' 3585(b). The determination

of whether a defendant is entitled to credit under ' 3585 for time served is reserved for the Attorney

General of United States and the Bureau of Prisons. 2 Defendant is required to exhaust his

administrative remedies through the BOP before he may petition the district court to review any

administrative decision denying credit for presentence detention. A prisoner who wishes to appeal a


       1
         18 U.S.C. ' 3585.
       2
        United States v. Wilson, 503 U.S. 329, 333 (1992); see also United States v. Lytle, No.
13-5769, 2014 WL 1687857 (6th Cir. Apr. 29, 2014) (citing United States v. Crozier, 259 F.3d
503, 520 (6th Cir. 2001)).

                                                  2
decision by the BOP must seek administrative review of the computation or denial of credits, 28

C.F.R. '' 542.10B542.16 (1997), and, when he has exhausted all administrative remedies, he may

then seek judicial relief pursuant to 28 U.S.C. ' 2241. 3

       Defendant has not shown that he has pursued his administrative remedies with the BOP as

required. Furthermore, even if Defendant had exhausted his administrative remedies, Defendant has

not pursued judicial review in the form of a petition for habeas corpus relief under 28 U.S.C. ' 2241.

Therefore, Defendant=s Motion is DENIED without prejudice to his right to submit a petition

pursuant to 28 U.S.C. ' 2241 once he has exhausted his administrative remedies.

       IT IS SO ORDERED.
                                               s/ S. Thomas Anderson
                                               S. THOMAS ANDERSON
                                               UNITED STATES DISTRICT JUDGE

                                               Date: 3/19/2019




       3
           Wilson, 503 U.S. at 333.

                                                  3
